Fourth Court of Appeals
                                        San Antonio, Texas
                                                May 15, 2019

                                            No. 04-19-00181-CV

                      IN RE BRUINGTON ENGINEERING LTD.,
    Schlumberger Technology Corp., Schlumberger Services Inc., and Schlumberger Limited

                                     Original Mandamus Proceeding 1

                                                   ORDER

       On March 27, 2019, relators filed a petition for writ of mandamus, the real party in interest
responded, and the relators replied. This court concludes relators are not entitled to the relief
sought; therefore, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on May 15, 2019.


                                                                      _____________________________
                                                                      Luz Elena D. Chapa

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of May, 2019.

                                                                      _____________________________
                                                                      Keith E. Hottle, Clerk of Court




1
 This proceeding arises out of Cause Nos. 7,767 and 8,310, styled Pedernal Energy, LLC v. Schlumberger Technology
Corporation, et al. and Pedernal Energy, LLC v. Bruington Engineering, Ltd., pending in the 49th Judicial District
Court, Zapata County, Texas, the Honorable Jose A. Lopez presiding.